 Case 19-30176     Doc 9    Filed 11/12/19    Entered 11/12/19 21:59:37              Desc Main
                               Document       Page 1 of 1




                                             Certificate Number: 03088-ILN-DE-033688384
                                             Bankruptcy Case Number: 19-30176


                                                            03088-ILN-DE-033688384




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on November 12, 2019, at 4:47 o'clock PM CST, Aracely
Rodriguez completed a course on personal financial management given by
internet and telephone by Debt Education and Certification Foundation, a
provider approved pursuant to 11 U.S.C. 111 to provide an instructional course
concerning personal financial management in the Northern District of Illinois.




Date:   November 12, 2019                    By:      /s/Maria Arreguin


                                             Name: Maria Arreguin


                                             Title:   Counselor
